Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 9, 12, 16 and 19 are objected to because of the following informalities:  
Claims 5  and 16 recite that the “…second areas …is different for each back plate…”. 
Claims 9 and 19 recites “…at least on second pin…”.
Claim 12 recites “…based on identified the position…” and “…the each power…”.

Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 – 12 and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zolty et al. (US Pub. No. 2018/0336805 A1).
As to claim 1, Zolty shows a modular display apparatus 100 (Fig. 1 and para. 9) comprising: a plurality of back plates (i.e. front surface of each chassis, Fig. 1); a plurality of power boards (Figs. 1 and 3 and para. 27) including an interface including a plurality of pins (Figs. 1 and 3 and para. 27); a plurality of display apparatuses (modules 130) connected to the interfaces (Fig. 1 and paras. 9 and 27); and a processor (master controller 110, Figs. 1 and 3 and para. 9), wherein the power boards each include conductive members (i.e. pins) provided in a plurality of first areas (Figs. 1 and 3 and para. 27), wherein different signals are applied to at least one first pin of the plurality of pins according to whether electrical contact exists between the plurality of conductive members and a plurality of second areas of the plurality of back plates (para. 27), and wherein the processor is configured identify positions of the plurality of display apparatuses based on the signals applied to the at least one fist pin (paras. 14 and 27), and control the plurality of display apparatuses based on identified the position of the respective display apparatus (paras. 14 and 27).
As to claim 2, Zolty shows that at least one second pin included in the respective interfaces are configured to provide power to respective display apparatuses connected to the respective interfaces of the power boards (para. 27).
As to claim 5, Zolty shows that the second areas of the plurality of back plates in electrical contact with the plurality of conductive members of the power board is different for each back plate according to a position of each back plate (Fig. 1).
As to claim 6, Zolty shows a plurality of transmission boards connected to the plurality of power boards and the processor (Fig. 3 and para. 29), the plurality of transmission boards being configured to transmit respective images to the plurality of display apparatuses (Fig. 3 and paras. 27, 29 and 47 – 53), wherein the signals applied to the at least one first pin is transmitted to the processor through the plurality of transmission boards (Fig. 3 and paras. 27, 29 and 47 – 53), wherein the processor is configured to transmit a respective image signal corresponding to the position of the respective display based on a respective signal applied to the respective display apparatuses through the plurality of transmission boards (Fig. 3 and paras. 27, 29 and 47 – 53), and wherein each display apparatus of the plurality of display apparatuses is configured to display a respective image based on the respective image signal received from a respective transmission board (Fig. 3 and paras. 27, 29 and 47 – 53).
As to claim 7, Zolty shows that the image displayed by each display apparatus of the display apparatuses based on image signals received from each transmission board of the plurality of transmission boards is a partial image corresponding to the position of the respective display apparatus is mounted on the respective back plates among the images displayed through the plurality of display apparatuses (Fig. 3 and paras. 27, 29 and 47 – 53).
As to claim 8, Zolty shows that the processor is configured to, based on a signal change occurring in the at least one first pin of the plurality of pins as the display apparatus is connected to the interface, supply power to the display apparatus connected to the interface of the power board through the at least one second pin (Fig. 3 and paras. 27, 29 and 47 – 53).
As to claim 9, Zolty shows that the processor is configured to, based on a low being applied to the at least one first pin as the display apparatus is connected to the interface, supply power to the display apparatus connected to the interface of the power board through the at least one second pin (Fig. 3 and paras. 27, 29 and 47 – 53).
As to claim 10, Zolty shows that the processor is configured to: electrically connect to the plurality of power boards through a plurality of connectors, based on the signals applied to the at least one first pin, obtain position information of the plurality of power boards electrically connected to the plurality of connectors, and transmit signals for controlling the plurality of display apparatuses connected to the interfaces of the plurality of power boards to the plurality of display apparatuses through the plurality of connectors based on the obtained position information (Fig. 3 and paras. 27, 29 and 47 – 53).
As to claims 11 and 17, Zolty shows that the processor is configured to: based on the position information, transmit an image signal corresponding to the position of the respective display apparatus is mounted on the respective back plates (Fig. 3 and paras. 27, 29 and 47 – 53), and wherein each display apparatus of the plurality of display apparatuses is configured to display images based on the image signal received from each transmission board of the plurality of transmission boards (Fig. 3 and paras. 27, 29 and 47 – 53).
As to claim 12, Zolty shows a method of controlling a modular display apparatus 100 (Fig. 1 and para. 9), the method comprising: identifying a signal applied to at least one fist pin of a plurality of pins included in respective interfaces of a plurality of power boards (Figs. 1 and 3 and para. 27); identifying positions of a plurality of display apparatuses based on the signal applied to the at least one first pin (paras. 14 and 27), and based on identified the position of the respective display apparatuses, controlling a plurality of display apparatuses (modules 130) connected to the respective interfaces of the plurality of power boards (Fig. 1 and paras. 9 and 27), wherein the modular display apparatus comprises: a plurality of back plates (chassis 128 for each module 130, Fig. 1 and para. 9); and the plurality of display apparatuses connected to the respective interfaces (Fig. 1 and paras. 9 and 27), wherein the each power boards includes a plurality of conductive members (i.e. pins) in a plurality of first areas (Figs. 1 and 3 and para. 27), wherein different signals are applied to the at least one first pin of the plurality of pins according to whether electrical contact exists between the plurality of conductive members and a plurality of second areas of the plurality of back plates (para. 27).
As to claim 16, Zolty shows that the second areas of the plurality of back plates in electrical contact with the plurality of conductive members of the power board is different for each back plate according to a position of each back plate (Fig. 1).
As to claim 18, Zolty shows that the image displayed by each display apparatus of the display apparatuses based on image signals received from each transmission board of the plurality of transmission boards is a partial image corresponding to the position of the respective display apparatus is mounted on the respective back plates among the images displayed through the plurality of display apparatuses (Fig. 3 and paras. 27, 29 and 47 – 53).
As to claim 19, Zolty shows that the processor is configured to, based on a signal change occurring in the at least one first pin of the plurality of pins as the display apparatus is connected to the interface, supply power to the display apparatus connected to the interface of the power board through the at least one second pin (Fig. 3 and paras. 27, 29 and 47 – 53).
As to claim 20, Zolty shows that the processor is configured to, based on a low being applied to the at least one first pin as the display apparatus is connected to the interface, supply power to the display apparatus connected to the interface of the power board through the at least one second pin (Fig. 3 and paras. 27, 29 and 47 – 53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zolty in view of Yun (US Pub. No. 2008/0303785 A1).
As to claims 3 and 14, Zolty does not show that based on a conductive member provided in a first area among the plurality of first areas of a power board being in electrical contact with a second area among the plurality of second areas of a back plate corresponding to the first area, a low signal is applied to a pin electrically connected to the conductive member provided in the first area among the at least one pin, and wherein based on the conductive member provided in the first area among the plurality of first areas of the power board not being in electrical contact with a second area among the plurality of second areas of the back plate corresponding to the first area, a high signal is applied to the pin electrically connected to the conductive member provided in the first area among the at least one pin.
Yun shows a display methodology wherein a low voltage signal indicates a connected state and a high voltage signal indicates a disconnected state (Fig. 3 and paras 54 – 58). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Zolty with those of Yun because designing the system in this way allows the device to indicate to a user the state of the device (para. 73).
As to claims 4 and 15, Zolty shows that the plurality of first areas of the back plate are configured to be connected to a ground (para. 27).
Zolty does not show that in an absence of electrical contact, a voltage greater than zero is applied to the at least one pin, and wherein in a presence of electrical contact, a voltage of zero is applied to the at least one pin as the at least one pin that is connected to the ground.
Yun shows a display methodology wherein a disconnection state causes a pin (4) to receive a high voltage (para. 51), and wherein a connection state causes the pin to receive a ground voltage (para. 51).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Zolty with those of Yun because designing the system in this way allows the device to indicate to a user the state of the device (para. 73).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627